IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REASSIGNMENT OF JUDGE OF            : No. 341 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF               : Classification Docket
THE FIFTH JUDICIAL DISTRICT OF             :
PENNSYLVANIA                               :
                                           :

                                      ORDER

PER CURIAM:
             AND NOW, this 29th day of March, 2017, upon consideration of the

Petition of Jeffrey A. Manning, President Judge of the Court of Common Pleas of the

Fifth Judicial District of Pennsylvania, for the reassignment of a Judge to a division of

the court, it is hereby ORDERED that the Petition is granted and the following

reassignment is approved:

             From the Juvenile Section of the Family Division to the Civil Division

             The Honorable John T. McVay, Jr.